United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1328
                        ___________________________

                                    Tony L. Eaton

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

      WCA Waste Corporation; Waste Corporation of Arkansas, LLC; WCA
                          Management Co., L.P.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                          Submitted: November 20, 2014
                            Filed: December 2, 2014
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Tony Eaton appeals the district court’s1 adverse grant of summary judgment in
his Title VII action. Upon careful de novo review of the record, we affirm on the


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
following grounds. See Ellis v. Houston, 742 F.3d 307, 318 (8th Cir. 2014) (standard
of review); see also Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir.
2013) (appellate court may affirm on any basis supported by record). First, we
conclude that the summary judgment evidence showed WCA Waste Corporation was
not a proper defendant under Title VII, and therefore judgment in its favor was
appropriate. See 42 U.S.C. § 2000e(b) (defining “employer” under Title VII); Davis
v. Ricketts, 765 F.3d 823, 826-29 (8th Cir. 2014) (Title VII imposes liability for
employment discrimination only on employer; setting forth factors court considers in
determining whether evidence is sufficient to overcome presumption of corporate
separateness). Second, we conclude that Eaton has waived any challenge to the
district court’s separate order granting summary judgment in favor of Waste
Corporation of Arkansas, LLC, and WCA Management Co., L.P. See Fed. R. App.
P. 28(a)(6) (appellant’s brief must contain concise statement of case setting out facts
relevant to issues submitted for review, describing relevant procedural history, and
identifying ruling presented for review); cf. Meyers v. Starke, 420 F.3d 738, 742-43
(8th Cir. 2005) (to be reviewable, issue must be presented in brief with some
specificity, and failure to do so can result in waiver).

      Accordingly, we affirm. We also deny defendants’ motion to strike.
                     ______________________________




                                         -2-